
	

113 HR 1745 IH: To direct the Administrator of the Federal Aviation Administration to issue regulations regarding secondary cockpit barriers.
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1745
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Israel (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation
		  Administration to issue regulations regarding secondary cockpit
		  barriers.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The safety and
			 security of the civil air transportation system is critical to the United
			 States security and its national defense.
			(2)A
			 safe and secure United States civil air transportation system is essential to
			 the basic freedom of Americans to move in intrastate, interstate, and
			 international transportation.
			(3)Terrorists have previously used airline
			 aircraft as weapons and exploited United States aviation security.
			(4)Reinforced cockpit doors that must be
			 opened for physiological and operational needs present a clear vulnerability
			 when the doors are open and this compromises the security and safety of the
			 aircraft and its passengers.
			(5)Many all-cargo
			 aircraft do not have a cockpit door installed for protection from passenger
			 aggressors and stowaways.
			2.Improved Flight
			 Deck Integrity Measures
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall issue
			 regulations—
				(1)requiring the
			 installation of secondary barriers preventing access to the flight deck of any
			 commercial aircraft operating under part 121 of title 14, Code of Federal
			 Regulations; and
				(2)(A)for an aircraft that is
			 equipped with a cockpit door, requiring that such secondary barriers remain
			 locked while the aircraft is in flight and the cockpit door separating the
			 flight deck and the passenger area is open; and
					(B)for an aircraft that is not equipped with a
			 cockpit door, requiring that such secondary barriers remain locked as
			 determined by the pilot in command.
					(b)ConsiderationsIn
			 issuing regulations under this section, the Administrator shall take into
			 account—
				(1)the most promising
			 and cost effective of the available technologies relating to secondary barriers
			 described in subsection (a); and
				(2)the cost and time
			 schedule for deploying such barriers.
				
